Title: General Orders, 31 August 1776
From: Washington, George
To: 



Head Quarters, New York, August 31st 1776.
Harlem.Flushing.


Major Livingston, charged with having ordered a negroe to fire on a Soldier of Capt: Newcomb’s Regiment is ordered to be confined and brought to trial: But the General is sorry to see Soldiers, defending their Country, in time of imminent danger, rioting and attempting to do themselves justice.
The Plunderers of Lord Stirling’s house, are ordered to restore to the Quarter Master General, what they have taken, in failure whereof they will certainly be hanged.
It is the Generals orders that the remainder of Lutz’s and Kachlein’s Battalions be joined to Hands Battalion; that Major Huys be also under the special command of Col. Hand; that then those Battalions, with Shee’s, Col. Magaw’s, Col. Huchinson’s, Col. Atlee’s, Col. Miles, Col. Wards Regiments be brigaded under General Mifflin, and those now here march, as soon as possible, to Kingsbridge. The Quarter-Master will supply waggons if to be spared, if not, to apply to Lieut: Achbolt on the North River, Boat Station; or Ensign Allen on the East; who will supply boats. A careful officer with a small guard to attend them. Major Lord will supply, from General Walcot’s Brigade, an officer and six men to each boat, to bring boats back, except those that are ordered to stay.
Both officers and soldiers are informed that the Retreat from Long Island was made by the unanimous advice of all the General Officers, not from any doubts of the spirit of the troops, but because they found the troops very much fatigued with hard duty and divided into many detachments, while the enemy had

their Main Body on the Island, and capable of receiving assistance from the shipping: In these circumstances it was thought unsafe to transport the whole of an Army on an Island, or to engage them with a part, and therefore unequal numbers; whereas now one whole Army is collected together, without Water intervening, while the enemy can receive little assistance from their ships; their Army is, and must be divided into many bodies, and fatigued with keeping up a communication with their Ships; whereas ours is connected, and can act together: They must affect a landing under so many disadvantages, that if officers and soldiers are vigilant, and alert, to prevent surprise, and add spirit when they approach, there is no doubt of our success.
Ebenezer Gray is appointed Brigade Major to General Parsons.
The following disposition is made of the several Regiments, so as to form Brigades, under the commanding officers respectively mentioned.
Genl: [Samuel Holden] Parsons: [Jedediah] Huntington, [William] Prescot[t], [Jonathan] Ward, [John] Durkee, [John] Tyler.
Gen: [Alexander] McDougall: McDougall, [Rudolphus] Ritzema, [William] Smallwood, [Charles] Webb, Artificers.
Gen: [John Morin] Scott: [John] Lasher, [William] Malcom, [Samuel] Drake, [Cornelius] Humphrey.
Gen: [James] Wadsworth: [Samuel] Chapman, [Comfort] Sage, [Samuel] Selden, [Fisher] Gay, [Philip Burr] Bradl[e]y.
Comdt [Gold Selleck] Silliman: Silliman, [Jabez] Thompson, [Ichabod] Lewis, [John] Mead, [Benjamin] Hinman.
Gen: [John] Nixon: [James Mitchell] Varnum, [Moses] Little, [Daniel] Hitchcock, Nixon, [John] Bailey.
Gen: [James] Clinton: [John] Glover, [Joseph] Read, [Loammi] Baldwin, [Ebenezer] Learned.
Gen: [Nathaniel] Heard: [Philip Van] Cortlandt, [Philip] Johnson, [Silas] Newcomb, Freeman [David Forman], [Ephraim] Martin.
Gen: [John] Fellows: [Jonathan] Holman, [Simeon] Cary, [Jonathan] Smith.
Comdt [William] Douglass: Douglass, [Jonathan] Pettiborne

[Pettibone], [John] Cook, [Matthew or Elizur] Talcott, [Samuel] Chapman.
Comdt [John] Chester: Chester, [George] Pitkin, [Jonathan] Baldwin, [Simeon] Strong, [Roger] Newburry [Newberry].
Comdt [Paul Dudley] Serjeant [Sargent]: Serjeant, [Epaphrus] Sheldon, [Matthew or Elizur] Talcot.
They are to chuse out capable, active and spirited persons, to act as Brigade Majors, who will be allowed for their service.
The General hopes the several officers, both superior and inferior, will now exert themselves, and gloriously determine to conquer, or die—From the justice of our cause—the situation of the harbour, and the bravery of her sons, America can only expect success—Now is the time for every man to exert himself, and make our Country glorious, or it will become contemptable.
Commanding Officers of regiments, are to take care to have hard Bread and Pork for two days kept by them constantly—The neglect of former orders, in this respect, has occasioned some of the hardships the troops have lately sustained—If there is any delay at the Commissary’s, good officers will compose and quiet their men, and mention it by way of letter to the General.
